Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         31-JAN-2020
                                                         02:15 PM



                           SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                   NICHOLAS L. ABEL, Petitioner,

                                 vs.

 THE HONORABLE EDMUND D. ACOBA, Judge of the Family Court of the
        Fifth Circuit, State of Hawai#i, Respondent Judge.


                         ORIGINAL PROCEEDING
                        (FC-S NO. 19-1-00014)

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Upon consideration of the document submitted by

petitioner Nicholas L. Abel, which was filed on January 17, 2020,

as a petition for writ of mandamus, and the record, it appears

that, based on the information presented, petitioner fails to

demonstrate that he has a clear and indisputable right to the

requested relief from this court and that he lacks alternative

means to seek relief.   See Kema v. Gaddis, 91 Hawai#i 200, 204,

982 P.2d 334, 338 (1999) (a writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action; such a writ is not intended to supersede the
legal discretionary authority of the trial courts, cure a mere

legal error, or serve as a legal remedy in lieu of normal

appellate procedures).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          IT IS HEREBY FURTHER ORDERED that the clerk of the

appellate court shall process the petition for writ of mandamus

without payment of the filing fee.

          DATED:   Honolulu, Hawai#i, January 31, 2020.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Richard W. Pollack

                                     /s/ Michael D. Wilson




                                 2